PER CURIAM.
Appellant Emitt Lott, Jr. was sentenced for a violation of probation. He appeals the failure of the trial court to award him credit for time he served in the Department of Corrections on another charge. At the time of his original sentencing, he was sentenced on two separate charges; in one he was sentenced to four years in prison and in the other he was sentenced to a consecutive five year term of probation. Both the state and Lott agree that Tripp v. State, 622 So.2d 941 (Fla.1993) applies.
A review of the record reveals that the trial judge orally granted Lott all credit for time he served on the pending charge, but also announced that Lott should be given credit for all time he served in prison on the original charge. Due to a scrivener’s error, the appropriate box giving him credit for time he served in prison was not checked on the sentence. We affirm the judgment, but we reverse and remand to the trial court for the correction of the sentence to award Lott credit for all time he served in prison.
AFFIRMED in part; REVERSED in part; REMANDED with direction.
W. SHARP, GOSHORN and THOMPSON, JJ., concur.